MEMORANDUM **
Miguel Valencia Munguia, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) dismissing petitioner’s appeal from the immigration judge’s (“IJ”) denial of his application for cancellation of removal.
Munguia contends that the IJ should not have considered his underlying conviction to be a conviction relating to a controlled substance for purposes of removal. See 8 U.S.C. § 1227(a)(2)(B)(i). However, since petitioner did not exhaust his administrative remedies because he failed to raise the issue in his appeal to the BIA, we lack jurisdiction to consider the argument. Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir .2004).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.